TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00121-CV


                              Samantha Soleil Aguilar, Appellant

                                                v.

                               Carrington Edvin Soliz, Appellee


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-007140, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Samantha Soleil Aguilar challenges the portion of the trial court’s order in a suit

affecting the parent-child relationship that denied her request to terminate Carrington Edvin

Soliz’s parental rights to their child, C.A. In one issue, Aguilar contends that the evidence

admitted at trial overwhelmingly established a statutory ground for termination of Soliz’s

parental rights and that termination of those rights is in C.A.’s best interest and, therefore, the

evidence was factually insufficient to support the denial of termination. We will affirm.


                                        BACKGROUND

               Aguilar and Soliz met in middle school and started dating while they were in high

school. During her first year of college, Aguilar became pregnant with their child, C.A., who

was born in September 2007 and was twelve years old at the time of trial. Before Aguilar

became pregnant, Soliz was not employed but made money selling marijuana. When Aguilar
learned she was pregnant, she asked Soliz to stop selling marijuana and he complied. Aguilar

testified that Soliz’s mother was upset at the loss of income to the family from marijuana sales

and began selling marijuana herself. Aguilar stated that although Soliz only smoked marijuana

and drank alcohol before her pregnancy, during her pregnancy he started using other drugs.

Aguilar recounted that when she went to the hospital to deliver C.A., Soliz’s mother insisted

on being present in the delivery room and was very angry when Aguilar said she only wanted

Soliz in the room with her. Soliz’s mother and nieces were ultimately escorted out of the

delivery wing and Aguilar decided to have only her mother in the delivery room with her

because she believed that Soliz was upset that Aguilar had prevented his mother from being in

the room. Aguilar testified that the delivery was emotionally difficult because of the situation

with Soliz and his mother and that shortly after she delivered C.A., she ended her relationship

with Soliz. Aguilar stated that she tried to make the relationship work for C.A.’s sake but that

it “just didn’t work.”

               Aguilar testified that she encouraged C.A. to have a relationship with Soliz and

that she wanted him to know his father and his father’s family. Although she was concerned

about the condition of the Soliz family home, she allowed C.A. to spend weekends there with his

father. Aguilar testified that the Soliz family home was old and not well maintained and that

there were fleas and mosquitos present. Aguilar stated that C.A. returned from some visits with

lice and flea bites. Aguilar also recounted that C.A. had told her that Soliz had given him beer to

drink when he was six or seven years old. Aguilar testified that she was concerned about what

she described as the Soliz “family dynamics.” Aguilar stated that Soliz’s father had divorced

Soliz’s mother so that he could marry his stepdaughter. Later, while married to Soliz’s father,

the stepdaughter started an extra-marital affair with her son-in-law, the husband of her daughter.

                                                2
When Soliz’s father learned of the affair sometime in 2013 or 2014, he shot and killed the

son-in-law. Soliz’s father attempted to flee after committing the murder but was apprehended

and ultimately sentenced to prison for the murder. Aguilar testified that she believed that Soliz

was charged with helping his father flee and was sentenced to several months’ imprisonment.

After these events occurred, Aguilar sought sole managing conservatorship of C.A. and moved

C.A. from public to private school because teachers were warning her that C.A. could “be just

like his dad one day.” Aguilar stated that she did not want C.A. to be “compared” with Soliz and

his family at school. From that time on, C.A. did not spend nights with Soliz and saw him only

every other weekend.

               Aguilar testified that in 2016 she told Soliz that he needed to provide C.A. with

financial assistance and to “step up” as a father. Aguilar also had requested that Soliz and his

family not tell C.A. that his grandfather had been convicted of murder. Despite this request,

when C.A. asked her, Soliz’s mother told C.A. where his grandfather was. Aguilar stated that

C.A. was very upset and angry with her for not telling him about his grandfather and wanted to

know the details of the murder, which Aguilar declined to provide. Aguilar was concerned that

C.A. was deeply negatively impacted by hearing from his grandmother that his grandfather had

committed a murder. Aguilar testified that in 2016 Soliz accused her of not wanting C.A. to be

around his paternal family and then “stopped coming around.” Soliz did not see C.A. from 2016

until October 2018 when he came to Aguilar’s parents’ house, where Aguilar and C.A. were

living, and asked to see C.A. Aguilar testified that she told C.A., who was then eleven years old,

that it was his decision whether he wanted to see his father and that C.A. ran into a closet and

would not come out. Aguilar testified that Soliz provided only intermittent financial support and

had not sought access to C.A. since 2018.

                                                3
                  Cynthia Gonzalez, the court-appointed guardian ad litem, testified that she

supported termination of Soliz’s parental rights to C.A. Gonzalez conducted an investigation

that included meeting with Aguilar, Soliz, C.A., and C.A.’s maternal grandparents and aunt.

Gonzalez spoke with C.A.’s paternal grandparents, reviewed CPS and police records, and

conducted home visits of both homes. Gonzales testified that she was concerned about Soliz’s

parenting ability and his ability to financially support C.A. Gonzales stated that Soliz had made

some attempts to see C.A. but that she was concerned because he had not been involved in

C.A.’s life since 2016. Gonzalez expressed concern about whether the Soliz family home was a

good environment for a child. She also noted that Soliz’s family members had a “CPS history”

and “extensive CPS involvement.” During trial, the court stated that it considered Gonzalez’s

testimony to be conclusory and asked her to explain in more detail why she believed termination

of Soliz’s parental rights was warranted.       Gonzalez stated that C.A. is afraid of having a

relationship with his father, that he “does not desire a relationship with his father,” and that he is

“fearful” of his father. Gonzalez testified that she believed that the Soliz family environment

would be emotionally harmful to C.A. and that she was worried about the possible negative

impact of C.A. being around the Soliz family. She also stated that Soliz had made little effort to

see C.A., had not sought assistance from the Domestic Relations Office, had not provided

any explanation for his failure to pay child support, and does not appear to be invested in

C.A.’s future. Gonzalez testified that she believes Soliz is more motivated by his feeling about

Aguilar than by a desire to have a relationship with his son. Gonzalez stated that C.A. is doing

“really well now” and that she would hate to put him in a situation that would set him back.

Gonzalez testified that, by contrast, Aguilar and C.A.’s maternal grandparents are “invested in

C.A.’s future.”

                                                  4
               Soliz testified that, from the beginning, he felt that there was no way he would be

able to maintain a relationship with C.A. Soliz stated that he and Aguilar were from “two sides

of the tracks, literally,” and that because he was a “trailer park kid” and she was a “two-story

house girl” they were “never supposed to be together.” Soliz testified that nothing his family

had done for C.A. was “good enough” for Aguilar. Soliz recounted that when he made C.A. a

Batman costume for Halloween, which he said that C.A. loved, Aguilar criticized him and told

him to let her know in the future if he did not have enough money to buy C.A. a costume. Soliz

testified that Aguilar’s family treated him like an outsider, favored Aguilar’s current boyfriend

over him, and “kicked [Soliz] to the curb.” Soliz stated that if it were Aguilar’s decision, he

would never be able to see his son. Soliz testified that he believes that Aguilar is a great mother

and that he has no anger toward her or her family, whom he has known since he was a child and

views as family. Soliz explained that he attempted to arrange to see C.A. by sending Aguilar text

message requests but that the two do not have a “very civil relationship.” Soliz testified that he

would have loved to have spent time with C.A. but did not think he would be allowed to do so.

Soliz stated that although his mother has a history with CPS, he does not. Soliz stated that

Aguilar has raised C.A. on her own with her family’s help by choice. Soliz acknowledged that

he did not take legal action to gain access to C.A. and that his child support payments in 2015

and 2016 were sporadic but questioned whether that was a sufficient reason to terminate his

parental rights to C.A.

               After both sides rested, the court stated that it believed it would be in C.A.’s best

interest to have a meaningful relationship with Soliz if that could be accomplished in a way

that would mitigate the guardian ad litem’s concerns. Several days after trial, the court sent the

parties a letter stating that after considering the arguments and evidence presented, he would

                                                 5
deny Aguilar’s request to terminate Soliz’s parental rights but grant her request to be named

C.A.’s sole managing conservator. The court stated that it intended to craft a visitation plan for

Soliz that would be supervised, would not take place at the Soliz family home, and would

minimize any emotional distress that C.A. might experience when reintroducing Soliz into his

life. The court suggested supervised, therapeutic visitation at a court-approved facility and asked

the parties and the guardian ad litem to submit their proposals to the court. Counsel for Aguilar

submitted a letter stating his disagreement with the decision not to terminate Soliz’s parental

rights but, as the court requested, proposing that Soliz exercise his periods of possession by

engaging in family reunification therapy and that he be required to take regular drug tests. The

proposal provided that if Soliz provided negative drug tests for a year and if the family

reunification therapist recommended it, Soliz could begin having unsupervised possession of

C.A. for several hours on two Fridays of each month. The trial court signed an order that

appointed Aguilar to be C.A.’s sole managing conservator and ordered that Soliz have

possession of C.A. consistent with the terms proposed by Aguilar. This appeal followed.


                                  STANDARD OF REVIEW

               The involuntary termination of a natural parent’s rights implicates fundamental

constitutional rights and divests the parent and child of all legal rights, privileges, duties, and

powers normally existing between them, except for the child’s right to inherit from the parent. In

re S.J.R.-Z., 537 S.W.3d 677, 683 (Tex. App.—San Antonio 2017, pet. denied) (citing Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985)). “As a result, appellate courts must strictly scrutinize

involuntary termination proceedings in favor of the parent.” Id.




                                                6
               At trial, Aguilar had the burden to show, by clear and convincing evidence, both

that a statutory ground existed to terminate Soliz’s parental rights and that termination was in the

child’s best interest. See Tex. Fam. Code § 161.001(b)(1), (2). Clear and convincing evidence is

“the measure or degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” Id. § 101.007. “This

heightened proof standard carries the weight and gravity due process requires to protect the

fundamental rights at stake.” In re A.C., 560 S.W.3d 624, 630 (Tex. 2018). Generally when, as

here, a party challenges the factual sufficiency of the evidence supporting the factfinder’s

adverse resolution of an issue on which she had the burden of proof at trial, she must show that

the finding was against the great weight and preponderance of the evidence. See Dow Chem. Co.

v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (per curiam). However, this standard is not adequate

in an appeal from the denial of a petition to terminate parental rights, where the burden of proof

at trial was by clear and convincing evidence. See Burns v. Burns, 434 S.W.3d 223, 227-28

(Tex. App.—Houston [1st Dist.] 2014, no pet.); In re A.L.D.H., 373 S.W.3d 187, 192-93 (Tex.

App.—Amarillo 2012, pet. denied). In cases involving the termination of parental rights, the

standard is heightened, and we must review the entire record to “determine whether the trial

court’s failure to form a firm conviction or belief that a parent’s rights must be terminated is

contrary to the overwhelming weight of the evidence and clearly wrong.” Burns, 434 S.W.3d

at 227; see In re M.I.A., 594 S.W.3d 595, 601 (Tex. App.—San Antonio 2019, no pet.). In

conducting this review, we may not reweigh the evidence or judge the credibility of the

witnesses, and we must defer to the trial court’s credibility determinations so long as they are not

unreasonable. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). “We examine the record in this case

in light of the high evidentiary burden that [Aguilar] bore and our required appellate deference to

                                                 7
the trial court’s decision that the evidence did not meet it.” In re E.J.R., 503 S.W.3d 536, 542

(Tex. App.—Corpus Christi-Edinburg 2016, pet. denied) (quoting Burns, 434 S.W.3d at 227).


                                          DISCUSSION

               In her sole issue, Aguilar brings a factual sufficiency challenge to the trial court’s

denial of her request that Soliz’s parental rights to C.A. be terminated. Aguilar asserts that the

evidence is factually insufficient because she established by clear and convincing evidence both

that there were grounds for termination and that termination of the parent-child relationship

between C.A. and Soliz was in C.A.’s best interest. As stated above, however, we may sustain

Aguilar’s factual sufficiency challenge only if we conclude that the court’s failure to form a firm

conviction or belief that Soliz’s rights must be terminated is contrary to the overwhelming

weight of the evidence and clearly wrong. Burns, 434 S.W.3d at 227.

               The trial court did not make any findings about whether Soliz had committed acts

that constituted statutory grounds for termination. See Tex. Fam. Code § 161.001. Instead, it

found only that terminating Soliz’s parental rights was not in C.A.’s best interest. Because that

issue is dispositive, we do not address Aguilar’s arguments regarding statutory grounds for

termination. See Tex. R. App. P. 47.1; In re M.I.A., 594 S.W.3d at 601 (to succeed on factual

sufficiency challenge to denial of termination of parental rights, party seeking termination must

establish that trial court’s findings on statutory ground and best interest were contrary to

overwhelming weight of evidence and clearly wrong).

               In deciding whether to terminate a parent-child relationship, there is a strong

presumption that the child’s best interest is served by maintaining the relationship between a

child and the biological parent, and Aguilar had the burden to rebut that presumption. See, e.g.,


                                                 8
J.G. v. Texas Dep’t of Fam. & Protective Servs., 592 S.W.3d 515, 525 (Tex. App.—Austin 2019,

no pet.). We consider a trial court’s finding on best interest in light of the factors set out in

Holley v. Adams: the child’s wishes, if appropriate given the child’s age; his emotional and

physical needs now and in the future; present and future emotional or physical danger posed to

the child; the parenting skills of those seeking custody; any programs available to assist those

seeking custody to promote the child’s best interest; plans for the child’s future; the stability of

the home or proposed placement; conduct by the parent that might show that the parent-child

relationship is inappropriate; and any excuses for the parent’s conduct. 544 S.W.2d 367, 371-72

(Tex. 1976). The Holley factors are not exhaustive and not all factors must be proved. D.M. v.

Texas Dep’t of Fam. & Protective Servs., No. 03-20-00557-CV, 2021 WL 1418986, at *1 (Tex.

App.—Austin Apr. 12, 2021, no pet.) (mem. op.).

               Aguilar asserts that there was clear and convincing evidence at trial that C.A. is

afraid of his father and does not desire to have a relationship with him. As set forth above,

Aguilar testified that in October 2018 when Soliz showed up and wanted to see C.A., she asked

him if he wanted to see his father and that C.A., who was eleven years old at the time, hid in a

closet and stated that he did not want to see Soliz. In her report, the guardian ad litem stated that

Aguilar told her that when Soliz showed up to see C.A. that day, Aguilar asked him if he wanted

to see his father and C.A. responded, “No, tell him to leave,” and ran into a closet. The guardian

ad litem’s report also states that when she discussed the incident with C.A., he stated that he “got

mad because [Soliz] just came out of nowhere after four years.” The report also relates that C.A.

told the guardian ad litem that he has no desire to see his father and would “feel ‘sad’ if a judge

does not terminate his father’s parental rights.” At trial, the guardian ad litem testified that C.A.

is “afraid of having a relationship” with Soliz and that he is “fearful of his father.” Her report,

                                                 9
however, does not include an observation that C.A. fears his father. Rather, it supports the notion

that C.A. is angry about his father’s absence and is wary of reestablishing their relationship. No

other evidence at trial showed that Soliz ever acted in a manner that caused C.A. fear. We must

view the “desires of the child” factor “[i]n light of the high evidentiary burden that [Aguilar]

bore and our required appellate deference to the trial court’s decision that the evidence did not

meet it.” See Burns, 434 S.W.3d at 228. Under that standard of review, we believe that the

trial court could not have formed a firm conviction or belief that this factor supported

termination of Soliz’s parental rights and that such a finding would not have been so contrary to

the overwhelming weight of the evidence as to be clearly wrong. See id. at 227. We also note

that the trial court’s possession order, which requires one year of supervised family reunification

therapy, is designed to assist C.A. in overcoming any anger, anxiety, or even fear associated with

reestablishing a relationship with Soliz.

               Aguilar also asserts that the evidence at trial demonstrated that C.A.’s emotional

and physical needs have been more than adequately met by her and her family and despite

Soliz’s absence from C.A.’s life since 2016. Aguilar claims that C.A. has a strong emotional

support network, has multiple other “father figures,” and is well cared for with food, shelter, and

clothing. Aguilar states that the evidence at trial demonstrates that she has provided C.A. stability

and ensured that he is well cared for emotionally and physically. There was no testimony at trial,

however, that Aguilar or her family would cease caring and providing for C.A. if the trial court

denied the petition to terminate Soliz’s parental rights.

               Aguilar argues that Soliz’s family has a “dark” criminal past and that the Soliz

home is physically dangerous. Aguilar also asserts that Soliz has engaged in conduct that has

caused C.A. emotional and physical danger and argues that the guardian ad litem expressed

                                                 10
concerns about the condition of the Soliz home and about the behavior of Soliz’s relatives.

Aguilar also alludes to Soliz’s past use of marijuana and other drugs. The trial court heard

evidence about Soliz’s conduct in the past, about Soliz’s relatives’ relationships, and about the

state of their home. The trial court, acting as factfinder, heard this evidence and found that it did

not satisfy Aguilar’s high burden of proof. The trial court determined that despite the concerns

raised by Aguilar and the guardian ad litem, it was in C.A.’s best interest to craft a possession

order that addressed those concerns rather than to terminate Soliz’s parental rights. Under the

exacting standard of appellate review that we must apply here, we do not believe that this finding

is so contrary to the overwhelming evidence as to be clearly wrong. See id..

               With regard to Soliz’s lack of a current relationship with C.A., the trial court

heard evidence that Soliz tried to maintain a relationship with C.A. after his family told C.A.

about C.A.’s grandfather’s murder conviction, but that he felt shut out and, although he would

have loved to spend time with C.A., Aguilar did not allow it. Soliz described a situation in

which he was treated as an outsider and felt destined to be excluded from C.A.’s life by Aguilar

and her family. The trial court, as the sole judge of the weight and credibility of the evidence,

could have credited Soliz’s explanation regarding this issue. Under the standard of review by

which we are bound, we cannot say that determination was unreasonable. Id. As a result, we

do not believe the trial court’s failure to form a firm conviction or belief that it was in C.A.’s

best interest that Soliz’s rights be terminated is so contrary to the overwhelming weight of the

evidence as to be clearly wrong. Id.




                                                 11
                                          CONCLUSION

               Based on our review of the entire record and applying proper deference to the trial

court’s findings and credibility determinations, we cannot say that the trial court’s failure to form

a firm conviction or belief that termination of Soliz’s parental rights was in C.A.’s best interest is

so contrary to the overwhelming weight of the evidence as to be clearly wrong. For that reason,

we overrule Aguilar’s factual sufficiency challenge. We affirm the trial court’s order.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Affirmed

Filed: July 2, 2021




                                                 12